Exhibit 10.4.1

AMENDMENT 2009-1
TO THE
PENN VIRGINIA CORPORATION

SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN

Penn Virginia Corporation (the “Company”) wishes to amend the Penn Virginia
Corporation Supplemental Employee Retirement Plan, as amended and restated
effective January 1, 2008 (the “Plan”) to clarify the definition of “Eligible
Employee” thereunder and to add in-service distributions payable in annual
installments for up to five years. Therefore, pursuant to the power reserved to
it in Section 6.1 of the Plan, the Company amends the Plan, effective January 1,
2010, as follows:

1.Section 1.16 of the Plan is hereby deleted and replaced to read in its
entirety as follows:

“1.16. “Eligible Employee” means any individual employed by the Company on a
regular basis (in accordance with the personnel policies and practices of the
Company) designated by the Committee as an executive or highly compensated
employee eligible to participate in the Plan; provided that no employee shall
become or remain a Participant if the Committee determines that such employee is
not a member of “a select group of management or highly compensated employees”
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.”

2.Section 4.3.1. of the Plan is hereby deleted and replaced to read in its
entirety as follows:

“4.3.1. Prospective Election. A Participant may withdraw all or any portion of
the Value of the portion of his or her Accounts attributable to Grandfathered
Amounts during a Plan Year, provided he or she has submitted an election form
requesting the withdrawal to the Committee no later than the December 15 of the
Plan Year preceding the year of intended withdrawal (the “Election Date”). The
election form shall be irrevocable as of the applicable Election Date and, to be
valid, must specify (i) the percentage of the portion of Participant’s Accounts
attributable to Grandfathered Amounts he or she elects to withdraw, and (ii) the
date the withdrawal shall be made, which shall in no event be earlier than March
1 of the Plan Year following the Election Date.

 

A Participant may elect to receive a distribution with respect to all or any
portion of the Value of the portion of his or her Deferral Contribution Accounts
attributable to non-Grandfathered Amounts in accordance with the Participant’s
irrevocable in-service distribution election made at the time of the
Participant’s deferral election under Section 2.2 on such terms and conditions
as the Committee may require; provided that, the (i) dollar amount subject to
the in-service distribution election must be at least $1,000 and (ii)
Participant must indicate the date the distribution shall be made (or commence),
which date shall occur no earlier than January 1 of the second calendar year
following the calendar year for which the deferral election is made and (iii)
Participant must choose between distribution in a lump sum or in two (2) to five
(5) annual installments. With respect to in-service distribution elections made
with respect to the portion of a Participant’s Account attributable to
non-Grandfathered Amounts in accordance with the preceding sentence, a
Participant may be permitted to file an amendment to defer further the receipt
of the portion of his Account attributable to non-Grandfathered Amounts beyond
the original in-service distribution date or dates elected by the Participant at
the time of the Participant’s deferral election under Section 2.2; provided
that, such amendment (a) must provide for a payout under this Section at a date
at least sixty (60) months after the first scheduled payment date under the
applicable in-service distribution election in force immediately prior to the
filing of such an amendment, (b) must be filed with the Committee at least
twelve (12) months prior to the date on which the first scheduled payment was to
occur under the applicable election then in force and (c) may not take effect
until at least twelve (12) months after the date on which the election is made.
Any such election change with respect to an in-service distribution election
applicable to the portion of a Participant’s Account attributable to
non-Grandfathered Amounts shall be made in accordance with the requirements of
section 409A of the Code and the regulations thereunder and no subsequent
election may result in an impermissible acceleration of payment as described in
section 409A of the Code and the regulations thereunder.



 

 



 

If a Participant has elected an in-service distribution with respect to all or a
portion of the portion of the Participant’s Accounts attributable to
non-Grandfathered Amounts pursuant to this Section 4.3 and the Participant
terminates employment with the Sponsor and all of its Affiliates for any reason
other than death or a Change of Control occurs, in either case, prior to the
occurrence of the last scheduled in-service distribution payment date elected by
the Participant, the remainder in the Participant’s Accounts shall be
distributed to the Participant in accordance with Section 4.1.”

To record the adoption of this Amendment 2009-1 to the Plan, the Company has
caused its authorized officers to affix its corporate name and seal as of this
24th day of October 2009.

[CORPORATE SEAL] PENN VIRGINIA CORPORATION Attest: /s/ Nancy M. Snyder
                                 By: /s/ Patrick J. Udovich
                                       Nancy M. Snyder  

Patrick J. Udovich

Vice President, Human Resources

 



 

 

 

